DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
Claims 1-20  are pending.  
  	Claims  13-20 are withdrawn from being examined and are restricted as of April 7, 2021,  without traverse.   Claims 13-20 should be formally canceled.  
 	Claims 1-12 are examined.
  	This application contains 13-20  are drawn to an invention nonelected with traverse in the reply filed on April 7, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
  	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

  	Applicant's election without traverse of  Group 1 (1-12)  in the reply filed on  April 7, 2021,  is acknowledged.  

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Gopalakrishnan et al. (US Publication No.  20160165472 A1 and  Gopalakrishnan hereinafter).
  	Regarding Claim 1, Gopalakrishnan teaches a mobile telecommunications system   method, comprising:
 obtaining   (i.e. obtaining)  Para [0132] neighboring cell list information indicating neighboring cells(i.e. cell status categories may be classified into different cell status types)  Para [0060]; 

 obtaining a mobility state (i.e. coverage status, a quality status, an overshooter status, or an interference status. Each of the cell status categories may be further classified into different cell status types.)  Para [0060] of a user equipment (i.e. user equipment)  Para [0064]; 
and selecting  (i.e. selecting)  Para [0134] at least one candidate cell to be measured based on the neighboring cell list information  (i.e. for classifying cell status categories and for classifying a cell status into different types corresponding to a category) Para [0164], the classification information and the mobility state (i.e. coverage status, a quality status, an overshooter status, or an interference status. Each of the cell status categories may be further classified into different cell status types.)  Para [0060]  of the user equipment (i.e. user equipment)  Para [0219].   	Regarding Claim 2, Gopalakrishnan teaches further comprising: obtaining threshold information including at least one threshold being associated with a mobility state of a user equipment (i.e. first and second threshold)  Para [0062].   	Regarding Claim 3, Gopalakrishnan teaches the at least one candidate cell is further selected based on the threshold information  (i.e. A cell may be given one or more labels identifying a state of the cell, such as an interferer, non-interferer, good/weak coverage, good/weak quality, overshooter, and non-overshooter. Here, 
measuring at least one of power level  (i.e. power….energy … level)  Para [0089] and quality of a reference signal transmitted from the selected at least one candidate cell  (i.e. UE-related and cell-related parameters, such as cell ID, reference signal received power (RSRP), reference signal received quality (RSRQ), serving cell ID, and timing advance parameters. ) Para [0067].   	Regarding Claim 6, Gopalakrishnan teaches further comprising: determining a cell ranking of the selected at least one candidate cell  (i.e. cell x1 may rank below all of the cells y1-y6 and rank among the cells x1-x6, as would be expected if cell x1 is not an overshooter. Thus, by examining RSRP values lists for UE devices 104 served by cell x1 and UE devices 104 served by cell y4, it can be determined that cell y4 is an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Gopalakrishnan et al.  (US Pubication No.  20160165472 A1), “Analytics assisted self-organizing-network (SON) for capacity optimization (CCO)”, (December 23, 2015), (date appropriate).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.



For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

	/DIANE D MIZRAHI/            Primary Examiner, Art Unit 2647                                                                                                                                                                                            
Diane.Mizrahi@USPTO.gov